Citation Nr: 1145589	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007.


FINDING OF FACT

Tinnitus had its onset in active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) need not be discussed. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he developed tinnitus, which he describes as a rushing sensation in the ears, in service when he was exposed to noise as a jet engine mechanic, without adequate ear protection.  He states that tinnitus has continued since service.  

There are no service treatment records available in this case.  Where a Veteran's service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard for proving a claim for service connection is not lowered; rather, the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006). 

The only service department records on file, apart from the verification of the Veteran's service, are two personnel related statements dated in September 1957, which show that the Veteran worked as a jet engine mechanic during service.  Although the RO did not consult the Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure, the Board finds the Veteran's statements that he was exposed to hazardous noise as a jet engine mechanic in the 1950s to be credible, and no further verification of noise exposure is needed.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Specifically, a lay Veteran is competent to report symptoms of tinnitus because symptoms of tinnitus are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  

On a VA audiology examination in December 2006, the Veteran reported recurrent ringing in the ears which went back to the 1960s.  He stated that he had used ear plugs during service.  In June 2007, the examiner opined that tinnitus was less likely than not related to the Veteran's military service, because of his history of onset approximately six to ten years after service.  

The Veteran was examined by T. deTar, M.D., in May 2008.  He reported a history of working as a jet engine mechanic in service with poor ear protection consisting of cotton balls covered with Vaseline.  He recalled the development of tinnitus at about the same time as the in-service noise exposure.  After service, he worked as an auto mechanic, and occasionally hunted, but used ear protection.  The physician stated that the Veteran had a significant amount of noise exposure during service, and it was reasonable to assume that he had noise-induced tinnitus as a result.  He concluded that on a more probable than not basis, his tinnitus was secondary to his noise exposure in the military given his history of tinnitus present since that time and the significance of the in-service noise exposure.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this case, the difference in the medical opinions depends on whether there was a credible history of continuity of symptomatology since the in-service noise exposure.  In this regard, N. Wham, a private audiologist, wrote, in March 2007, that exposure to loud noises, such as jet engines, could affect tinnitus, and the only significant difference in the two nexus opinions is the history of onset of tinnitus provided by the Veteran.  Although he reported a history of tinnitus since the 1960s on the VA examination, his tinnitus was described as recurrent at that time.  Moreover, the Board observes that tinnitus is often perceived as a nuisance to the sufferer, rather than a medical disability.  Under these circumstances, the Board finds it reasonable that the Veteran could very well have been honestly mistaken in initial attempt to recollect the onset of his tinnitus.  In his subsequent statements, he has provided more detailed information, and the Board finds that his statements as to service onset and continuity of symptomatology are at least as likely as not accurate, and, therefore, credible.  As a consequence, with the resolution of all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


